DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 09/27/2021, 08/02/2021, 02/16/2021 and 10/01/2020is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                   
                                                                                                                           
                                     Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Blackmon et al. (US 5,313,805).
In regards to claim 1, Blackmon discloses an apparatus (purge apparatus 9; Fig. 1) for removing non-condensable gases from a refrigerant (refer to abstract), said apparatus comprising a pipe arrangement (piping arrangement in purge chamber 30) having a pipe (tube 26 and tube of coil 44), cooling means (a cooling system of water at condensing apparatus 24) for the pipe (26), and venting means (a second outlet 32 for venting; col.3, lines 39-40), wherein the pipe (26) comprises a connection geometry (connection between inlet of tube 26 and cylinder 30; Fig. 1) for a connection (connection near valve 42; Fig. 1) to a refrigerant system (refrigeration system 10), wherein the pipe (26) comprises at least a first section (refer to annotated Fig. below) and a second section (refer to annotated Fig. below) which are directed in different direction (forward and backward directions). 


    PNG
    media_image1.png
    667
    1000
    media_image1.png
    Greyscale

                                         Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-8 and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Blackmon et al. (US 5,313,805) in view of Meifang et al. (CN108106283, see attached translation).
In regards to claim 2, Blackmon meets the claim limitations as disclosed in the rejection of claim 1. Further, Blackmon teaches wherein the first section (refer to annotated Fig. above) comprises a first end (refer to annotated Fig. below) close to the connection geometry (refer to annotated Fig. above) and a second end (refer to annotated Fig. above) remote from the connection geometry (refer to annotated Fig. above), and the second section (refer to annotated Fig. above) comprises a first end (refer to annotated Fig. above) close to the connection geometry (refer to annotated Fig. above) and a second end (refer to annotated Fig. above) remote from the connection geometry (refer to annotated Fig. above). 

        Meifang teaches a gas-liquid separator of air conditioner (Fig. 1) wherein the first end (inlet side) is arranged at a lower height in direction of gravity than the second end (outlet side), wherein the second end is arranged at a lower height in direction of gravity than the first end (as can be seen in Fig. 5d).
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Blackmon such that the first end to be arranged at a lower height in direction of gravity than the second end, wherein the second end to be arranged at a lower height in direction of gravity than the first end as taught by Meifang, in order to make the liquid in the refrigerant easier to deposit under the action of centrifugal force and improves the efficiency of the gas and liquid separation (refer to par. 16 of Meifang).
In regards to claim 3, Blackmon as modified meets the claim limitations as disclosed in the rejection of claim 2. Further, Blackmon teaches wherein the second end (refer to annotated Fig. above) of the first section (refer to annotated Fig. above) and the first end (refer to annotated Fig. above) of the second section (refer to annotated Fig. above) are connected by a third section (refer to annotated Fig. above), but fails to explicitly teach the third section being inclined upwardly. 
        Meifang teaches a gas-liquid separator of air conditioner (Fig. 1) wherein the third section being inclined upwardly (refer to Fig. 6b).
(refer to par. 16 of Meifang).
In regards to claims 4 and 13, Blackmon as modified meets the claim limitations as disclosed in the rejection of claims 2 and 3. Further, Blackmon teaches wherein the pipe (refer to annotated Fig. above) comprises a fourth section (refer to annotated Fig. above) and connects the second section (refer to annotated Fig. above) and a liquid outlet (refer to annotated Fig. above), but fails to explicitly teach the fourth section being inclined downwardly.  
         Meifang teaches a gas-liquid separator of air conditioner (Fig. 1) wherein the fourth section being inclined downwardly (refer to Fig. 6b).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Blackmon such that the fourth section being inclined downwardly as taught by Meifang in order to make the liquid in the refrigerant easier to deposit under the action of centrifugal force and improves the efficiency of the gas and liquid separation (refer to par. 16 of Meifang).
In regards to claim 7, Blackmon as modified meets the claim limitations as disclosed in the rejection of claim 4, but fails to explicitly teach wherein the pipe comprises a fifth section connecting the fourth section to the venting means.  
         Meifang teaches a gas-liquid separator of air conditioner (Fig. 1) wherein the pipe comprises a fifth section (corresponding to right part of air outlet tube 4) connecting (corresponding to middle part of air outlet tube 4) to the venting means (corresponding to upper part of air outlet tube 4), (refer to Fig. 1).
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Blackmon such that the pipe to have a fifth section connecting the fourth section to the venting means as taught by Meifang in order to discharge the unwanted gas or air to outer section (refer to par. 33 of Meifang).
In regards to claim 8, Blackmon as modified meets the claim limitations as disclosed in the rejection of claim 7, but fails to explicitly teach wherein the fifth section is at least partly inclined upwardly. 
        Meifang teaches a gas-liquid separator of air conditioner (Fig. 1) the fifth section is at least partly inclined upwardly (refer to Fig. 6b).
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Blackmon such that the fifth section is at least partly inclined upwardly as taught by Meifang in order to make the liquid in the refrigerant easier to deposit under the action of centrifugal force and improves the efficiency of the gas and liquid separation (refer to par. 16 of Meifang).

 Claims 9, 11, 16 and 19-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Blackmon et al. (US 5,313,805) in view of Meifang et al. (CN108106283, see attached translation), further in view of Romijn (US 4,776,175).
In regards to claim 9 and 16, Blackmon as modified meets the claim limitations as disclosed in the rejection of claims 7-8, but fails to explicitly teach wherein the cooling means act on the fourth section and the fifth section.  
           Romijn teaches an apparatus of discharging non-condensable gases for a compression refrigeration machine (Fig. 1), wherein the cooling means (corresponding to cooling jacket 7) act on the fourth section and the fifth section (corresponding to pipe 4).  
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Blackmon such that the cooling means act on the fourth section and the fifth section as taught by Romijn in order to increase the content of non-condensable gases to be discharged from the pipe (refer to col.1, lines 8-16 of Romijn).
In regards to claims 11 and 19-20, Blackmon as modified meets the claim limitations as disclosed in the rejection of claims 7-9, but fails to explicitly teach wherein the fourth section comprises a first cooling jacket and the fifth section comprises a second cooling jacket, wherein the first cooling jacket comprises an inlet at one end and a connection to the second jacket at another end.  
        Romijn teaches an apparatus of discharging non-condensable gases for a compression refrigeration machine (Fig. 1), wherein pipe (4) is surrounded by a cooling jacket (7), wherein the cooling jacket (7) comprises an inlet (at lower line 8) at one end and a connection to the second jacket at another end (at upper line 8).  
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Blackmon by (refer to col.1, lines 8-16 of Romijn).

Claims 5-6 and 14-15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Blackmon et al. (US 5,313,805) in view of Meifang et al. (CN108106283, see attached translation), further in view of Cather (US 2,172,239).
In regards to claim 5, Blackmon as modified meets the claim limitations as disclosed in the rejection of claim 4, but fails to explicitly teach wherein the liquid outlet is connected to the first section by means of a liquid trap.  
         Cather teaches a non-condensable gas purger (Fig. 1) wherein the liquid outlet (outlet at container 16) is connected to the first section (corresponding to pipe 32) by means of a liquid trap (29).
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Blackmon such that the liquid outlet is connected to the first section by means of a liquid trap as taught by Cather in order to transfer the condensed refrigerant beyond a predetermined setting into the system (refer to page 2, col. 1, lines 68-74 of Cather).
In regards to claim 6, Blackmon as modified meets the claim limitations as disclosed in the rejection of claim 5. Further, Cather teaches wherein the liquid trap (29; Fig. 1) comprises a duct (corresponding to pipe 28) from the liquid outlet (outlet at container 16) to an inlet opening (opening at trap 29) in the first section, wherein the liquid outlet is arranged higher than a lower end of the inlet opening (as can be seen in Fig. 1) and lower than an upper end of the inlet opening (as can be seen in Fig. 1).  
In regards to claims 14-15, Blackmon as modified meets the claim limitations as disclosed in the rejection of claims 5-6, but fails to explicitly teach wherein the pipe comprises a fifth section connecting the fourth section to the venting means.  
         Meifang teaches a gas-liquid separator of air conditioner (Fig. 1) wherein the pipe comprises a fifth section (corresponding to right part of air outlet tube 4) connecting the fourth section (corresponding to middle part of air outlet tube 4) to the venting means (corresponding to upper part of air outlet tube 4), (refer to Fig. 1).
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Blackmon such that the pipe to have a fifth section connecting the fourth section to the venting means as taught by Meifang in order to discharge the unwanted gas or air to outer section (refer to par. 33 of Meifang).

Claims 10 and 17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Blackmon et al. (US 5,313,805) in view of Meifang et al. (CN108106283, see attached translation), further in view of Cohen (US 3,151,467).
In regards to claims 10 and 17, Blackmon as modified meets the claim limitations as disclosed in the rejection of claims 7-8, but fails to explicitly teach wherein a filler element is arranged in the fifth section. 
(Fig. 1) wherein a filler element (16; Fig. 2) is arranged in the fifth section (corresponding to coil 18; Fig. 2). 
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Blackmon to include a filler element that is arranged in the fifth section as taught by Cohen in order to increase the heat transfer (refer to col. 4, lines 19-23 of Cohen).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Blackmon et al. (US 5,313,805) in view of Meifang et al. (CN108106283, see attached translation) and Romijn (US 4,776,175), further in view of Cohen (US 3,151,467).
In regards to claim 18, Blackmon as modified meets the claim limitations as disclosed in the rejection of claim 9, but fails to explicitly teach wherein a filler element is arranged in the fifth section. 
        Cohen teaches a cooling system (Fig. 1) wherein a filler element (16; Fig. 2) is arranged in the fifth section (corresponding to coil 18; Fig. 2). 
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Blackmon to include a filler element that is arranged in the fifth section as taught by Cohen in order to increase the heat transfer (refer to col. 4, lines 19-23 of Cohen).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Blackmon et al. (US 5,313,805) in view of King (US 3,234,744).
In regards to claim 12, Blackmon as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the pipe has an inner diameter of 25 mm or less. 
King does however teach gas purger system (Fig. 1) of a chiller coil 57 has an inside diameter of 1 inch (col.5, lines 49-50). In particular, King teaches that the rate of heat transfer from the chiller tubes and separator tubes may be controlled by wall thickness of the tubes, length of the tubes, and the inside diameter of the tubes to control velocity of the gas (Col. 5, lines 34-41). Therefore, the inner diameter of the pipe recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the controlling of velocity of the gas (col.5, lines 49-50). Therefore, since the general conditions of the claim, i.e. the inner diameter of the pipe and design factors involved, were disclosed in the prior art by King, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Blackmon, by setting the pipe inner diameter of 25 mm or less.  
                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763
/CASSEY D BAUER/Primary Examiner, Art Unit 3763